IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

S.LSV.EL. SOCIETA ITALIANA
PER LO SVILUPPO DELL’
ELETTRONICA S.P.A,

Plaintiff,
Vv. Civil Action No. 18-69-MN-CJB
RHAPSODY INTERNATIONAL INC.,

Defendant.

 

S.LSV.EL. SOCIETA ITALIANA
PER LO SVILUPPO DELL’
ELETTRONICA S.P.A,

Plaintiff,

Vv. Civil Action No. 18-70-MN-CJB

SPOTIFY USA INC.,

Nee ee ee Ne Ne Ne Ne Ne Ne Ne ae ee ee ee Ne ee ee Se ee Ne Ne Ne’ SN”

Defendant.

 

Timothy Devlin, DEVLIN LAW FIRM LLC, Wilmington, DE, Attorney for Plaintiff.

David E. Moore, Bindu A. Palapura and Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; Patrick Bageant, HOLLYSTONE LAW, Boise, ID,
Attorneys for Defendant Rhapsody International Inc.

David E. Moore, Bindu A. Palapura and Stephanie E. O’Byrne, POTTER ANDERSON &
CORROON LLP, Wilmington, DE; Stefani E. Shanberg and Michael J. Guo, MORRISON &
FOERSTER LLP, San Francisco, CA, Attorneys for Defendant Spotify USA Inc.

 

MEMORANDUM OPINION

June 14, 2019
Wilmington, Delaware

 
Chitin 8 Parbs

BURKE, United States Magistrate Judge

Presently before the Court in this patent infringement case is Defendant Rhapsody
International Inc. (“Rhapsody”) and Defendant Spotify USA Inc.’s (“Spotify” and collectively,
“Defendants”) “Early Motion for Summary Judgment of Invalidity Pursuant to 35 U.S.C, § 101
(“Section 101”]” (the “Motion”), filed pursuant to Federal Rule of Civil Procedure 56. (D.1. 9)!
Defendants argue that Plaintiff S.LSV.EL. Societa Italiana per lo Sviluppo Dell’ Elettronica
S.p.A’s (“Plaintiff”) asserted United States Patent Nos. 7,412,202 (the “202 patent”), 8,490,123
(the “123 patent”), 7,035,863 (the “'863 patent”), 7,734,680 (the “680 patent”) and 8,321,456
(the “456 patent”) (collectively, the “asserted patents” or the “patents-in-suit”) are directed to
non-patent-eligible subject matter pursuant to Section 101. (D.I. 11) This Memorandum
Opinion will address the Motion as it relates to the '456 patent only.” For the reasons set out
below, the Court GRANTS Defendants’ Motion as it relates to that patent.
I. BACKGROUND

A. Factual Background

The '456 patent is entitled “Generating Metadata for Association with a Collection of

Content Items[.]” (D.I. 1, ex. 4 (the “'456 patent”)) The '456 patent has three independent

 

l The Motion was originally brought jointly by three Defendants (in three separate
cases): Civil Action No. 18-68-MN-CJB (in which the Defendant was Rakuten Kobo Inc.), Civil
Action No. 18-69-MN-CJB (in which the Defendant is Rhapsody) and Civil Action No, 18-70-
MN-CJB (in which the Defendant is Spotify). (D.I. 9) Subsequent to oral argument on the
instant Motion, Plaintiff and Defendant Rakuten Kobo Inc. settled their case, (Civil Action No.
18-68-MN-CJB, D.I. 26; D.I. 27); the other two cases remain pending. Unless otherwise noted,
citations to the record herein will refer to the record in Civil Action No. 18-70-MN-CJB.

2 The Court has previously issued Memorandum Opinions that address the other
four asserted patents (the '202 patent, the '123 patent, the '863 patent and the '680 patent). (D.I.
25-32)

 

 
claims (claims 1, 13 and 14) and 11 dependent claims. (/d., cols. 14:53-16:62) The “Field of the
Invention” section of the patent states that the invention described therein relates to: (1) “a
method of automatically generating metadata for association with a collection of content items
accessible to a system for processing data included in the content items[,]” (id., col. 1:7-10); (2)
“a system for automatically generating metadata for association with a collection of content
items[,]” (id., col. 1:11-13); and (3) “a computer program[,]” (id., col. 1:15).

By way of providing an example of how the disclosed invention can be useful, the '456
patent begins by describing how it can be beneficial in the context of visual image content
evaluation. The patent explains that at the time of the invention, groups of visual images in a
collection of such images could be annotated in various ways. (/d., col. 1:26-27) This could be
done by: (1) identifying an image representation for each of the groups; (2) determining the
similarity of each of the image representations to each of the other image representations; and (3)
annotating the groups of visual images based on the similarity of each image representation to
the other image representations. (/d., col. 1:27-32) For example, the image representation for
one group could be an average of one or more image characteristics for all visual images of the
group. (/d., col. 1:32-35)

The '456 patent explains, however, that an existing problem with such a method was that
the average value of an image characteristic “is often not meaningful.” (/d., col. 1:36-37) In
particular, it notes that for large groups of images, the average value of an image characteristic
will “tend to be the median value of the range of possible values of the characteristic...
mak[ing] the annotation less suitable for browsing and searching hierarchically organized visual
images.” (Id., col. 1:36-42) The invention then purports to provide a “method, system and

computer program . . . that are suitable for generation, with a minimum of human intervention, or

3

 
none at all, of an efficient representation of collections of content items for rapid location of such
collections by a system for processing the content items.” (/d., col. 1:46-52) The patent explains
that by “processing [a] selected attribute value(s) to generate the metadata for association with
the collection [of content items], a more efficient representation is obtained, compared, for
example, to selection of a representative content item or an exhaustive list of all the content
items’ metadata.” (d., col. 2:4-8)

B. Procedural Background

The Court hereby incorporates by reference the summary of the procedural background
of this matter, which was set out in its March 8, 2019 Memorandum Opinion (“March 8, 2019
MO”). (D.I. 25 at 4)
Il. STANDARD OF REVIEW

The Court also incorporates by reference the standard of review applicable to summary
judgment motions and the legal standards relating to Section 101, which were also set out in the
March 8, 2019 MO. (id. at 4-11)
Il. DISCUSSION

In resolving Defendants’ Motion, the Court will first discuss which claims will be

specifically addressed herein. Thereafter, it will analyze the relevant claims under both steps of
the test for patent eligibility set out in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S.Ct. 2347
(2014).

A. Claims at Issue

In its Complaint, Plaintiff alleged infringement of “at least claim 1 of the '456 patent[.]”
(D.L 1 at § 97) In their opening brief, Defendants addressed each of the patent’s 14 claims and
moved that all of these claims be found ineligible. (D.I. 11 at 29) Plaintiff, in its answering

4

 
brief, then made specific reference only to the content of independent claim 1 and dependent
claims 5 and 6, in explaining why all of the patent’s claims were patent eligible. (D.I. 14 at 24-
28; see also D.I. 16 at 29) In light of this, the Court will address only these three claims herein,
understanding that Plaintiffs arguments for eligibility as to all of the patent’s claims rise and fall
on the arguments it made with regard to these particular claims. See Berkheimer v. HP Inc., 881
F.3d 1360, 1365-66 (Fed. Cir. 2018); TMI Sols. LLC v. Bath & Body Works Direct, Inc., C.A.
No. 17-965-LPS-CJB, 2018 WL 4660370, at *6 (D. Del. Sept. 28, 2018).

Claim 1 recites:

1. Method of automatically generating metadata for association

with a collection of content items accessible to a processing system
for processing data included in the content items, including:

in the processing system,

obtaining sets of metadata associated with the content items
individually, each set of metadata including at least one attribute
value associated with the content item,

analyzing at least one distribution of values of an attribute over the
sets of metadata associated with the respective content items,

selecting at least one attribute value in dependence on the analysis,

processing the selected attribute value(s) to generate the metadata
for association with the collection, and

making the generated metadata available to the processing system
for processing data included in the content items in connection
with an identification of the collection of content items, wherein
the step of selecting at least one attribute value includes selecting
at least one attribute by comparative analysis of distributions of
values over the sets of metadata associated with the respective
content items individually of each of a plurality of attributes.

('456 patent, cols. 14:54-15:10) Claims 5 and 6 read:

 
5. Method according to claim 1, wherein the comparative analysis
includes, for each of a plurality of candidate attributes,

partitioning the collection of content items into disjoint sets
according to similarity of values of that candidate attribute
associated with the respective content items individually, and
ranking the attributes according to a factor based at least on a
relative size of a largest set in the partition made for the candidate
attribute, with respect to a size of the collection.
6. Method according to claim 1, wherein the comparative analysis
includes ranking candidate attributes according to a factor based at
least partly on priority values assigned to the candidate attributes.
(Id., col. 15:26-40)
B. Alice’s Step One
Defendants assert that the claims of the '456 patent are directed to the abstract idea of
“generating metadata for content[.]” (DI. 11 at 29)? They assert that claim 1 is comprised of
five steps: (1) “obtaining sets of metadata” associated with content items, with each set having
“at least one attribute value associated with the content items[;]” (2) “analyzing at least one
distribution of values” of an attribute; (3) based on that analysis, selecting at least one attribute
value; (4) “processing the selected attribute value” in order to “generate the metadata for

association with the collection[;]” and (5) “making the generated metadata available to the

processing system[.]” (‘456 patent, cols. 14:54-15:10; see D.I. 17 at f 87)’ And Defendants

 

3 Metadata, as Defendants explain, is just (and here, as used in the computer
context) “data about data.” (D.I. 17 at § 92; Tr. at 119; see also '456 patent, col. 2:1-3 (“In the
present context, metadata is taken to mean structured encoded data that describes characteristics
of information-bearing entities.”’))

4 For purposes of the resolution of this Motion, and despite what is at times
suggested in their briefing, (D.I. 11 at 31; D.L 16 at 30; see also D.I. 17 at § 92), Defendants do
not dispute that the claims are employed in a computerized environment, (Tr. at 122-23, 129).
The Court will assume the same herein.

 
claim that “obtaining sets of metadata, analyzing values, selecting values, processing them to
generate metadata, and making the generated metadata available are all part of the abstract idea
of generating metadata for content.” (D.I. 16 at 29)

In response, Plaintiff does not strongly contest that “generating metadata for content” is
an abstract idea; instead, it mainly argues that the claims are not “directed to” such an idea. (D.1.
14 at 24-26) In that regard, Plaintiff asserts that Defendants have (1) failed to account for
numerous “unconventional” elements of claim 1; (2) failed to recognize that dependent claims 5
and 6 “offer an even narrower focus” on “subject matter far more distinct than the purported
‘abstract idea’” and (3) ignored the fact that the invention is to a detailed improvement in a
computerized field. (/d.)

Of course, Defendants are correct that, at some level, the claims at issue are about
“generating metadata for content.” That is basically what the preamble of claim 1 suggests, for
example, in noting that the claim is to a “[m]Jethod of automatically generating metadata for
association with a collection of content items[.]” (‘456 patent, col. 14:54-55; see also D.I. 17 at §
86)

And to be sure, there are various portions of the specification that, read the right way,
support Defendants’ position—i.e., that “generating metadata for content” is the basic thrust of
the patent. The patent’s title, for example, is the abstract idea worded slightly differently:
“Generating Metadata for Association with a Collection of Content Items[.]” (‘456 patent, Title)
The “Abstract” section starts out by using just the same method of description of what the patent
is about: “[a] method of automatically generating metadata for association with a collection of
content items[.]” (/d., Abstract) The “Field of the Invention” section is just three single

sentence-paragraphs long, but those paragraphs say little more than that the “invention relates

7

 
to”: (1) “generating metadata” for (2) “association with a collection of content items.” (d., col.
1:7-8, 11-12) And the “Summary of the Invention” section also begins by broadly characterizing
the object of the invention as providing for “an efficient representation of collections of content
items for rapid location of such collections” (though the section goes on to describe the invention
in more detailed terms). (Id., col. 1:46-52)°

But on the other hand, “generating metadata for content” can seem like so broad a
concept that it causes one to question whether the claims could really be “directed to” only that
and no more. For example, during his deposition, Defendants’ expert Dr. Kevin Jeffay
acknowledged that performing an act as simple as saving a document on the word processing
program Microsoft Word could be an example of “generating metadata for content.” (D.I. 21,
ex. B at 137-38) The claims at issue are surely different than (and arguably more nuanced than)
that.

Moreover, in explaining why Defendants’ step one position is wrong, Plaintiff's counsel
pointed to the fifth element of claim 1. (Tr. at 126) That element (the “making” element) refers
back to the earlier third “selecting” element, and in doing so, notes that “the step of selecting at
least one attribute value includes” doing so by “comparative analysis of distributions of values
over the sets of metadata associated with the respective content items individually of each of a
plurality of attributes.” (‘456 patent, col. 15:3-10) Claims 5 and 6 then contain further
limitations on what this “comparative analysis” must include—.e., that it must allow for

partitioning the content items into “disjoint sets according to similarity of values of [a] candidate

 

5 At one point in its briefing, Plaintiff also appeared to unintentionally reinforce
Defendants’ argument here, when, in comparing this case to other cases, Plaintiff explained that
“metadata generation is at the heart of the invention.” (See D.I. 14 at 27 (emphasis added))

8

 
attribute” and for “ranking the attributes” in certain ways. (/d., col. 15:26-40; D.I. 14 at 25)
And, though the specification never comes out and says that these processes of “comparative
analysis” are at the heart of the invention, it does at least go on at some length about them. (See,
e.g., '456 patent, cols. 8:17-14:3) Does that mean the claims should fairly be described as being
“directed to” a more specific way of “generating metadata for content’?

In the end, the step one question is a close call. In light of this, the Court will analyze
whether the claims amount to an improvement to computer technology (or otherwise contain an
inventive concept) at step two. Cf Enfish, LLC v. Microsoft Corp., 822 F.3d. 1327, 1339 (Fed.
Cir. 2016) (noting that there may sometimes be “close calls” about how to characterize what a
claim is directed to at Alice step one, and in such scenarios, an analysis of whether the claims
amount to an improvement to computer technology could take place at step two).

Cc. Alice’s Step Two

At step two, Defendants argue that none of the individual limitations or elements of the
claims amount to the use of anything other than well-understood, routine and conventional
technology or processes. For example, Defendants’ expert Dr. Jeffay states that the claims of the
patent are “nothing special” and “all contain well-known and conventional limitations .. . when
considered individually[.]” (D.I. 17 at §96)° He explains that “[o]btaining, analyzing, and
making metadata available was well-known and conventional to a POSITA at the time of the

'456 patent’s filing.” (/d. at ]98) Dr. Jeffay notes, for example, that the metadata to be

 

6 The Court herein discusses primarily the use of claimed software, as Defendants
assert (and Plaintiff does not really contest) that the claims “fail to require any specific
hardware.” (D.I. 11 at 31; see also '456 patent, col. 6:14-17 (“The computer 1 can be
implemented as a general-purposes personal computer, a media player... ora similar portable
device such as a Personal Digital Assistant or smart phone.”))

9

 
generated via the claims was well-known and that the metadata itself comes from conventional
sources. (Id.; see also '456 patent, col. 7:38-49, 55-62) Dr. Jeffay also explains that the various
claim steps were themselves each conventional; by way of example, he asserts that as to the
claims’ “analyzing” and “selecting” steps, a POSITA would have been familiar with partitioning
sets based on value similarity, with assigning ranks to particular attributes and with the “well-
known and conventional mathematical technique” of “comparative analysis.” (D.I. 17 at { 99)
Indeed, Plaintiff does not substantively argue that any individual element of the claims amounts
to an inventive concept.

What is in dispute is whether elements of claims 1, 5 and 6—considered as an ordered
combination—amount to an inventive concept that passes step two of Alice’s test. Dr. Jeffay
says that they do not. He asserts that he has “considered the claims as an ordered combination
and [has] not found anything inventive within them.” (/d. at § 102)

Plaintiff's expert, Dr. Michael J. Pazzani, disagrees. He asserts that “[i]n the mid 2000s,
[the patent-in-suit’s] features and components were unconventional” and brought together
“numerous unconventional elements and steps previously unknown in the field of computerized
metadata generation technology.” (D.I. 15 at {§ 39, 41) More specifically, he explains that the
type of analysis described in claim 1 “improves a computerized metadata generation technology
through the features described” therein by “eliminat[ing] the previous ‘averages’ problem
wherein for large groups of content, the average value of the content characteristic will not be
particularly meaningful” and opines that “[p]rior to the '456 invention this was not possible.”
(Id, at § 41) In other words, Dr. Pazzani explains, “prior art systems did not have the ability to []
efficiently, accurately, and rapidly generate useful metadata representative of, and meaningfully
useful to, large collections of content items[;]” he asserts that the invention thus “provided

10

 
efficient means for automatically generating metadata for association with a collection of content
items.” (Id. at] 42) And Dr. Pazzani also states that with regard to claim 5’s addition of
partitioning a collection of content items into “disjoint sets,” it was “not all obvious that such
characteristics would provide benefit to improving a recommender system and the use of these
was not at all conventional in the mid-2000s.” (Jd. at { 46)

At first blush, this might seem like a dispute between the experts that would require
denial of the Motion. But in the Court’s view, that is not the appropriate way to look at this step
two issue. Instead, the Court agrees with Defendants, (Tr. at 121-24), that even if the claims here
amount to an innovation, what they describe is an improvement in wholly abstract ideas—those
involving the selection of and mathematical analysis of information. And such claims cannot be
patent eligible.

In that regard, the issues here are similar to those in SAP Am., Inc. v. InvestPic, LLC, 898
F.3d 1161 (Fed. Cir. 2018). The claims in SAP related to techniques that utilize resampled
statistical methods for the analysis of financial data that do not assume a normal probability
distribution. SAP, 898 F.3d at 1164. Claim 1 of the patent-in-suit there is representative for our
purposes, and it read as follows:

1. A method for calculating, analyzing and displaying investment
data comprising the steps of:

(a) selecting a sample space, wherein the sample space includes at
least one investment data sample;

(b) generating a distribution function using a resampled statistical
method and a bias parameter, wherein the bias parameter
determines a degree of randomness in a resampling process;[’] and

 

7 The patent described using a “bias parameter” to “specif[y] the degree of
randomness in the resampling process.” SAP, 898 F.3d at 1164 (internal quotation marks and
citation omitted).

11

 
(c) generating a plot line of the distribution function.
Id. The SAP Court first explained that prior Federal Circuit caselaw had established that claims
focused on “‘collecting information, analyzing it, and displaying certain results of the collection
and analysis’ are directed to an abstract idea.” Jd. at 1167 (quoting Elec. Power Grp., LLC v.
Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016)). And it noted that claims to “‘analyzing
information... by mathematical algorithms, without more’” and/or “‘merely presenting the
results of abstract processes of collecting and analyzing information, without more (such as
identifying a particular tool for presentation)’” are also so directed. Jd. (citing Elec. Power Grp.,
830 F.3d at 1354). Thereafter, the SAP Court concluded that the claims of the patent-in-suit
there were to similar abstract concepts—i.e., they were claims on “selecting certain information,
analyzing it using mathematical techniques, and reporting or displaying the results of the
analysis.” Jd. The SAP Court noted at step one that even though the claims implicated the use of
computer technology, “the focus of the claims is not to any improved computer or network, but
the improved mathematical analysis; and indeed, the specification makes clear that off-the-shelf
computer technology is usable to carry out the analysis.” Jd. at 1168. Similarly, the Court noted
at step two that though some of the claims required the use of particular methods of resampling,
and that others required various databases and processors, that did not save the claims’
eligibility. Jd. at 1169-70. That was because the former set of claims amounted to “further
narrowing of what are still mathematical operations [that were themselves within] the abstract
realm” and the latter set of claims involved limitations that “require no improved computer
resources [that the patentee] claims to have invented, just already available computers, with their

already available basic functions, to use as tools in executing the claimed process.” Jd. In the

12

 
end, the claims in SAP were “legally equivalent to claims simply to the asserted advance in the
realm of abstract ideas—an advance in mathematical techniques in finance” and were not patent
eligible. Id. at 1170.

Like in SAP, here the claims at issue are about (1) selecting certain information
(attributes of metadata); and (2) doing so by way of forms of mathematical analyses (¢.g., via
types of comparative analysis, such as those that analyze distributions of values over the sets of
metadata associated with respective content items, or that do so by partitioning content items into
disjoint sets, or by ranking certain attributes); then (3) making use of those attribute values to
generate new information (related metadata) that can be used thereafter. The claims do implicate
the use of computers, but as in SAP, they do not require use of anything more than off-the-shelf
computer technology. Instead, these claims use computers as a tool to implement what is really
an assertedly better way of analyzing data using mathematical techniques. (D.I. 17 at ¥ 93 (Dr.
Jeffay opining that the “supposed problems solved by the '456 patent . . . have nothing to do with
computers” and that in describing how the claims overcame the ““‘averages’” problem, the claims
put forward a way of using a “better, more descriptive statistical measure . . . that [evades a]
shortcoming [that] has nothing to do with computers”); id. at § 99 (Dr. Jeffay describing the
claims’ use of comparative analysis and of ranking attributes based on the highest factor as
making use of mathematical concepts))® And thus, although Dr. Pazzani asserts that the claims
contain a new “unconventional” solution to a prior art problem, what he is really saying is that

the claims were an advance in the realm of abstract ideas (one that “eliminate[d] the previous

 

8 Cf Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351
(Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical
algorithms to manipulate existing information to generate additional information is not patent
eligible.”).

13

 

 
‘averages’ problem wherein for large groups of content, the average value of the content
characteristic will not be particularly meaningful”). (D.I. 15 at {J 41-42) So his opinion cannot
generate a material dispute of fact on the question of eligibility.

For the above reasons, the claims do not include an inventive concept. A grant of
summary judgment is thus appropriate here.
IV. CONCLUSION

For the foregoing reasons, the Court finds that Defendants’ Section 101 Motion with

regard to the '456 patent should be GRANTED.

14

 
